Chapman, J.
The plaintiffs, having severally subscribed and paid to the defendant certain sums of money to be expended in the erection of a Roman Catholic church in Foxborough, seek to recover it back on the alleged ground that it was obtained by the defendant fraudulently, and also that it has been misappropriated. They admit that the defendant caused such a church to be built, and that it was occupied by the plaintiffs and others as a place of worship until it was destroyed by fire. Their only ground for alleging that the money was misappropriated is, that the church was built on land which the defendant purchased, taking a deed to himself which did not express any trust. But the court cannot know officially that this is not the usual method of holding titles to churches in that denomination; and no evidence was offered on that point. The representations of the defendant, while he was conducting their public worship, that the church when built would belong to the people, were too loose and general to be regarded as a contract or representation that the legal title should be in the subscribers, who were an unincorporated body, and do not appear to have had any organization whatever.
The alleged representations that the money received of the plaintiffs for pew rents would be appropriated to pay the debts incurred in building the church, are not proved to have been false as representations, or broken as promises. It is not proved that the moneys were not thus appropriated.
The receipt of the money on the defendant’s policy of insurance does not furnish any ground for the claim of the plaintiffs to recover back the amount of their subscriptions. If he received the money in trust, and does not properly *202appropriate it, their remedy as cestuis que trust must be in equity.
The plaintiff in the second action alleges that he was induced to increase his subscriptions by representations of the defendant that Gorman and certain other persons had subscribed certain amounts, and that these representations were false and fraudulent. It appears that they were made, and were untrué. But such an untruth as to the mere amount which others had subscribed does not constitute a fraud which will enable the plaintiff to recover back the money paid by him, after it has been appropriated to the object intended. Whether a subscription thus obtained could be enforced might present a different question. The court ruled correctly that the facts attempted to be proved were insufficient to entitle either of the. plaintiffs to recover back the money paid by them. Exceptions overruled.